Exhibit 10.1

Savient Pharmaceuticals, Inc.

 

 

Employment Agreement

for

Philip K. Yachmetz

Senior Vice President, General Counsel & Corporate Secretary

May 27, 2004

--------------------------------------------------------------------------------



Contents  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    Article 1. Term of Employment 1     Article 2. Definitions 1     Article 3.
Position and Responsibilities 4     Article 4. Standard of Care 4     Article 5.
Compensation 5     Article 6. Expenses 6     Article 7. Employment Terminations
6     Article 8. Change in Control 12     Article 9. Assignment 14     Article
10. Legal Fees and Notice 15     Article 11. Confidentiality and Noncompetition
15     Article 12. Outplacement Assistance 16     Article 13. Miscellaneous 16  
  Article 14. Governing Law 17    

May 27, 2004

--------------------------------------------------------------------------------



Employment Agreement

This Agreement is made, entered into, and is effective as of the Effective Date,
by and between the Company and the Executive.

Article 1. Term of Employment

1.1 The Company hereby agrees to employ the Executive and the Executive hereby
agrees to serve the Company in accordance with the terms and conditions set
forth herein, for a period of three (3) years, commencing as of the Effective
Date.     1.2 Commencing on the third (3rd) anniversary of the Effective Date,
and each anniversary thereafter, the term of this Agreement shall automatically
be extended for one (1) additional year, unless at least ninety (90) days prior
to such anniversary, the Company or the Executive shall have given notice in
accordance with Section 10.2 hereof that it or he does not wish to extend the
term of the Agreement.

Article 2. Definitions

2.1  “Agreement” means this Employment Agreement.     2.2  “Annual Bonus” means
the annual bonus to be paid to the Executive in accordance with the Company’s
annual bonus program as described in Section 5.3 herein.     2.3 “Base Salary”
means the salary of record paid to the Executive as annual salary, pursuant to
Section 5.2, excluding amounts received under incentive or other bonus plans,
whether or not deferred.     2.4 “Beneficial Owner” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Securities Exchange Act.     2.5  “Beneficiary” means the persons or
entities designated or deemed designated by the Executive pursuant to Section
13.6 herein.     2.6 “Board” or “Board of Directors” means the Board of
Directors of the Company.     2.7 “Cause” means:         (a) Executive
materially breached any of the terms of this Agreement and failed to correct.
such breach within fifteen (15) days after written notice thereof from the
Company;         (b) Executive has been convicted of a criminal offense
involving a felony giving rise to a sentence of imprisonment;         (c)
Executive has breached a fiduciary trust for the purpose of gaining a personal
profit, including, without limitation, embezzlement; or

1

--------------------------------------------------------------------------------



  (d) Despite adequate warnings, Executive intentionally and willfully failed to
perform reasonably assigned duties within the normal and customary scope of the
Position.

      2.8 “Change in Control” or “CIC” of the Company shall be deemed to have
occurred as of the first day that any one or more of the following conditions is
satisfied:         (a) Any consolidation or merger in which the Company is not
the continuing or surviving entity or pursuant to which shares of the Common
Stock would be converted into cash, securities, or other property, other than
(i) a merger of the Company in which the holders of the Common Stock immediately
prior to the merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the merger, or (ii) a consolidation or
merger which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (by being converted into
voting securitie s of the continuing or surviving entity) more than 50% of the
combined voting power of the voting securities of the continuing or surviving
entity immediately after such consolidation or merger and which would result in
the members of the Board immediately prior to such consolidation or merger
(including for this purpose any individuals whose election or nomination for
election was approved by a vote of at least two-thirds of such members)
constituting a majority of the Board (or equivalent governing body) of the
continuing or surviving entity immediately after such consolidation or merger;  
      (b) Any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all the Company’s
assets;         (c) The Company’s stockholders approve any plan or proposal for
the liquidation or dissolution of the Company;         (d) Any Person shall
become the Beneficial Owner of forty (40) percent or more of the Common Stock
other than pursuant to a plan or arrangement entered into by such Person and the
Company; or         (e) During any period of two consecutive years, individuals
who at the beginning of such period constitute the entire Board of Directors
shall cease for any reason to constitute a majority of the Board unless the
election or nomination for election by the Company’s stockholders of each new
director was approved by a vote of at lest two-thirds of the directors then
still in office who were directors at the beginning of the period.       2.9
“CIC Severance Benefits” means the payment of severance compensation associated
with a Qualifying Termination occurring subsequent to a Change in Control, as
described in Section 8.3.       2.10 “Code” means the United States Internal
Revenue Code of 1986, as amended.       2.11 “Common Stock” means the common
stock of the Company, $.01 par value.       2.12 “Compensation Committee” means
the Compensation and Stock Option Committee of the Board, or any other committee
appointed by the Board to perform the functions of such committee.       2.13
“Company” means Savient Pharmaceuticals, Inc., a Delaware corporation, or any
Successor Company thereto as provided in Section 9.1 herein.

2

--------------------------------------------------------------------------------



2.14  “Director” means any individual who is a member of the Board of Directors
of the Company.         2.15  “Disability” or “Disabled” means for all purposes
of this Agreement, the meaning ascribed to such term in the Company’s long-term
disability plan, or in any successor to such plan.         2.16  “Effective
Date” means May 28, 2004.         2.17  “Effective Date of Termination” means
the date on which a termination of the Executive’s employment occurs.        
2.18  “Employment Date” means May 28, 2004.         2.19  “Executive” means
Philip K. Yachmetz who, as of the Effective Date, resides at 4 Valley Forge
Road, Oakland, New Jersey 07436-2330.         2.20  “Good Reason” shall mean,
without the Executive’s express written consent, the occurrence of any one or
more of the following:           (a) Reducing the Executive’s Base Salary;      
    (b) A material diminution of the scope or authority of Executive’s position,
duties or responsibilities as in effect for the preceding six (6) months;      
    (c) Failing to maintain Executive’s amount of benefits under or relative
level of participation in the Company’s employee benefit or retirement plans,
policies, practices, or arrangements in which the Executive participates as of
the Effective Date of this Agreement, including any perquisite program;
provided, however, that any such change that applies consistently to all
executive officers of the Company or is required by applicable law shall not be
deemed to constitute Good Reason;           (d) Failing to require any Successor
Company to assume and agree to perform the Company’s obligations hereunder;    
      (e) The occurrence of any one or more of the following events on or after
the announcement of the transaction which leads to the CIC and up to twenty-four
(24) calendar months following the effective date of a CIC:             (1)
Requiring Executive to be based at a location that requires the Executive to
travel at least an additional thirty-five (35) miles per day;             (2)
Requiring Executive to report to a position which is at a lower level than the
highest leve l to which Executive reported within the six (6) months prior to
the CIC;             (3) Demoting Executive to a level lower than Executive’s
level in the Company as of the Effective Date; or             (4) A material
diminution of the scope or authority of Executive’s position, duties or
responsibilities as in effect immediately prior to the effective date of a CIC.
        2.21 “Notice of Termination” means a written notice which shall indicate
the specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provisions so
indicated, and, where applicable, shall specifically include notice pursuant to
Section 1.2 that Company has elected not to renew this Agreement.

3

--------------------------------------------------------------------------------



2.22  “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Securities Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof.       2.23  “Position”
shall have the meeting ascribed to it in Section3.1.       2.24  “Qualifying
Termination” means any of the events described in Section 8.2 herein, the
occurrence of which triggers the payment of CIC Severance Benefits hereunder.  
      2.25 “Securities Exchange Act” means the United States Securities Exchange
Act of 1934, as amended.       2.26 “Service Multiple” shall have the meaning
ascribed to it in Section 7.4(c).       2.27 “Severance Benefits” means the
payment of severance compensation as provided in Sections 7.4 and 7.6 herein,
and not payable due to a Change in Control of the Company.       2.28 “Successor
Company” shall have the meaning ascribed to it in Section 9.1.       2.29 “Term”
shall mean that period of time commencing on the Effective Date and ending on
the Effective Date of Termination.     Article 3. Position and Responsibilities
      3.1  During the term of this Agreement, the Executive agrees to serve as
Senior Vice President, General Counsel and Corporate Secretary of the Company or
in such other position which Executive shall agree to accept or to which
Executive shall be promoted during the Term and Executive shall report directly
to the Chief Executive Officer or such other position which is at a higher
position or level in the Company than Executive and as shall be determined by
the Chief Executive Officer in his sole discretion, and shall maintain the level
of duties and responsibilities as in effect as of the Effective Date, or such
higher level of duties and responsibilities as Executive may be assigned during
the Term (the “Position”).     Article 4. Standard of Care       4.1 During the
term of this Agreement, the Executive agrees to devote substantially his full
time, attention, and energies to the Company’s business and shall not be engaged
in any other business activity, whether or not such business activity is pursued
for gain, profit, or other pecuniary advantage unless such business activity is
approved by the Compensation Committee (or, in the event the Compensation
Committee ceases to exist, the Board). However, subject to Article 11 herein and
approval by the Compensation Committee (or the Board, as the case may be), the
Executive may serve as a director of other companies so long as such service is
not injurious to the Company.

4

--------------------------------------------------------------------------------



Article 5. Compensation

5.1 As remuneration for all services to be rendered by the Executive during the
term of this Agreement, and as consideration for complying with the covenants
herein, the Company shall pay and provide to the Executive those items set forth
in Sections 5.2 through 5.8.       5.2 Base Salary. The Company shall pay the
Executive a Base Salary in an amount which shall be established from time to
time by the Board of Directors of the Company or the Board’s designee; provided,
however, that such Base Salary shall not be less than
TWO-HUNDRED-NINETY-THOUSAND DOLLARS (US$290,000) per year.         (a) This Base
Salary shall be paid to the Executive in equal installments throughout the year,
consistent with the normal payroll practices of the Company.         (b) The
Base Salary shall be reviewed at least annually following the Effective Date of
this Agreement, while this Agreement is in force, to ascertain whether, in the
judgment of the Board or the Board’s designee, such Base Salary should be
increased based primarily on the performance of the Executive during the year.
If so increased, the Base Salary as stated above shall, likewise, be increased
for all purposes of this Agreement and shall not, in any event, be decreased in
any year.       5.3 Annual Bonus. In addition to his Base Salary, the Executive
shall be entitled to participate in the Company’s annual short-term incentive
program, as such program may exist from time to time, at a level commensurate
with the Position. The percentage of Base Salary targeted as annual short-term
incentive compensation shall be established for the Position by the Company’s
Compensation Committee in its sole discretion (the “targeted Annual Bonus
award”). Executive acknowledges that the amount of annual short-term incentive,
if any, to be awarded shall be at the sole discretion of the Company’s
Compensation Committee, may be less or more than the targeted Annual bonus
award, and will be based on a number of factors set in advance by the
Compensation Committee for each calendar year, including the Company’s
performance and the Executive’s individual performance. Nothing in this Section
5.3 shall be construed as obligating the Company or the Board to refrain from
changing, and/or amending the short-term incentive program, so long as such
changes are equally applicable to all executive employees in the Company.      
5.4 Long-Term Incentives. The Executive shall be eligible to participate in the
Company’s long-term incentive plan, as such shall be amended or superseded from
time to time provided, however, that nothing in this Section 5.4 shall be
construed as obligating the Company or the Board to refrain from changing,
and/or amending the long-term incentive plan, so long as such changes are
equally applicable to all executive employees in the Company.       5.5
Retirement Benefits. The Company shall provide to the Executive participation in
any Company qualified defined benefit and defined contribution retirement plans
as may be established during the term of this Agreement; provided, however, that
nothing in this Section 5.5 shall be construed as obligating the Company to
refrain from changing, and/or amending the nonqualified retirement programs, so
long as such changes are equally applicable to all executive employees in the
Company.       5.6 Employee Benefits. During the Term, and as otherwise provided
within the provisions of each of the respective plans, the Company shall provide
to the Executive all benefits to which other executives and employees of the
Company are entitled to receive, as commensurate with the Position, subject to
the eligibility requirements and other provisions of such arrangements as
applicable to executives of the Company generally.

5

--------------------------------------------------------------------------------



  (a) Such benefits shall include, but shall not be limited to, group term life
insurance, health, dental and life insurance, and short-term and long-term
disability.         (b) The Executive shall likewise participate in any
additional benefit as may be established during the term of this Agreement, by
standard written policy of the Company.       5.7 Vacation. The Executive shall
be entitled to such paid vacation as is customary for the Position in corporate
institutions of similar size and character, but in any event not less than
twenty (20) paid vacation days during each calendar year; provided, however,
that without prior written approval, Executive may carry forward into the next
year no more than ten (10) unused vacation days from the current year.       5.8
Perquisites. The Company shall provide to the Executive, at the Company’s
expense, all perquisites which the Board may determine from time to time to
provide; provided, however, that nothing in this Section 5.8 shall be construed
as obligating the Company or the Board to refrain from changing, and/or amending
the perquisite program, so long as such changes are equally applicable to all
executive employees in the Company.       5.9 Right to Change Plans. The Company
shall not be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing any benefit plan, program, or perquisite, so long as
such changes are equally applicable to all executive employees in the Company.

Article 6. Expenses

6.1 Upon presentation of appropriate documentation, the Company shall pay, or
reimburse the Executive for all ordinary and necessary expenses, in a reasonable
amount, which the Executive incurs in performing his duties under this Agreement
including, but not limited to, travel, entertainment, professional licensing
fees, dues and subscriptions, and all dues, fees, and expenses associated with
membership in various professional, business, and civic associations and
societies.

Article 7. Employment Terminations

7.1 Termination Due to Death. In the event the Executive’s employment is
terminated while this Agreement is in force by reason of death, the Company’s
obligations under this Agreement shall immediately expire. Notwithstanding the
foregoing, the Company shall be obligated to pay to the Executive the following:
        (a) Base Salary through the Effective Date of Termination;         (b)
An amount equal to the Executive’s unpaid targeted Annual Bonus award,
established for the fiscal year in which such termination is effective,
multiplied by a fraction, the numerator of which is the number of completed days
in the then-existing fiscal year through the Effective Date of Termination, and
the denominator of which is three hundred sixty-five (365);

6

--------------------------------------------------------------------------------



  (c)
All outstanding long-term incentive awards shall be subject to the treatment
provided under the applicable long-term incentive plan of the Company;        
(d)
Accrued but unused vacation pay through the Effective Date of Termination; and  
      (e)
All other rights and benefits the Executive is vested in, pursuant to other
plans and programs of the Company.         (f)
The benefits described in Sections 7.1(a) and (d) shall be paid in cash to the
Executive in a single lump sum as soon as practicable following the Effective
Date of Termination, but in no event beyond thirty (30) days from such date. All
other payments due to the Executive upon termination of employment, including
those in Sections 7.1(b) and (c), shall be paid in accordance with the terms of
such applicable plans or programs.         (g)
With the exception of the covenants contained in Articles 9 and 14 and Sections
7.1(f), 13.3, 13.5, and 13.7 herein (which shall survive such termination), the
Company and the Executive thereafter shall have no further obligations under
this Agreement.       7.2  Termination Due to Disability. In the event that the
Executive becomes Disabled during the term of this Agreement and is, therefore,
unable to perform his duties herein for more than one hundred eighty (180) total
calendar days during any period of twelve (12) consecutive months, or in the
event of the Board’s reasonable expectation that the Executive’s Disability will
exist for more than a period of one hundred eighty (180) calendar days, the
Company shall have the right to terminate the Executive’s active employment as
provided in this Agreement.         (a) The Board shall deliver written notice
to the Executive of the Company’s intent to terminate for Disability at least
thirty (30) calendar days prior to the Effective Date of Termination.        
(b) Such Disability to be determined by the Board of Directors of the Company
upon receipt of and in reliance on competent medical advice from one (1) or more
individuals, selected by the Board, who are qualified to give such professional
medical advice.         (c) A termination for Disability shall become effective
upon the end of the thirty (30) day notice period unless prior to the expiration
of such thirty (30) day notice period Executive returns to work with medical
documentation of his fitness to resume his duties determined to be acceptable by
the Board of Directors in their sole discretion. Upon the Effective Date of
Termination, the Company’s obligations under this Agreement shall immediately
expire.         (d) Notwithstanding the foregoing, the Company shall be
obligated to pay to the Executive the following:           (1) Base Salary
through the Effective Date of Termination;             (2) An amount equal to
the Executive’s unpaid targeted Annual Bonus award, established for the fiscal
year in which the Effective Date of Termination occurs, multiplied by a
fraction, the numerator of which is the number of completed days in the
then-existing fiscal year through the Effective Date of Termination, and the
denominator of which is three hundred sixty-five (365);

7

--------------------------------------------------------------------------------



    (3) All outstanding long-term incentive awards shall be subject to the
treatment provided under the applicable long-term incentive plan of the Company;
            (4) Accrued but unused vacation pay through the Effective Date of
Termination; and             (5) All other rights and benefits the Executive is
vested in, pursuant to other plans and programs of the Company.           (e)
The benefits described in Sections 7.2(d)(1) and (d)(4) shall be paid in cash to
the Executive in a single lump sum as soon as practicable following the
Effective Date of Termination, but in no event beyond thirty (30) days from such
date. All other payments due to the Executive upon termination of employment,
including those in Sections 7.2(d)(2) and (d)(3), shall be paid in accordance
with the terms of such applicable plans or program.           (f) With the
exception of the covenants contained in Articles 8, 9, 11, and 14 and Sections
7.2(e), 13.3, 13.5, and 13.7 herein (which shall survive such termination), the
Company and the Executive thereafter shall have no further obligations under
this Agreement.         7.3 Voluntary Termination by the Executive . The
Executive may terminate this Agreement at any time by giving Notice of
Termination to the Board of Directors of the Company, delivered at least
fourteen (14) calendar days prior to the Effective Date of Termination.        
  (a) The termination automatically shall become effective upon the expiration
of the fourteen (14) day notice period. Notwithstanding the foregoing, the
Company may waive the fourteen (14) day notice period; however, the Executive
shall be entitled to receive all elements of compensation described in Sections
5.1 through 5.6 for the fourteen (14) day notice period, subject to the
eligibility and participation requirements of any qualified retirement plan.    
      (b) Upon the Effective Date of Termination, following the expiration of
the fourteen (14) day notice period, the Company shall pay the Executive his
full Base Salary and accrued but unused vacation pay, at the rate then in
effect, through the Effective Date of Termination, plus all other benefits to
which the Executive has a vested right at that time (for this purpose, the
Executive shall not be paid any Annual Bonus with respect to the fiscal year in
which voluntary termination under this Section occurs).           (c) With the
exception of the covenants contained in Articles 8, 9, 11, and 14 and Sections
13.3, 13.5, and 13.7 herein (which shall survive such termination), the Company
and the Executive thereafter shall have no further obligations under this
Agreement.         7.4 Involuntary Termination by the Company without Cause. At
all times during the Term, the Board may terminate the Executive’s employment
for reasons other than death, Disability, or for Cause, by providing to the
Executive a Notice of Termination, at least sixty (60) calendar days (ninety
(90) calendar days when termination is due to non-renewal of this Agreement by
the Company pursua nt to Section 1.2) prior to the Effective Date of
Termination; provided, however, that such notice shall not preclude the Company
from requiring Executive to leave the Company immediately upon receipt of such
notice.

8

--------------------------------------------------------------------------------



  (a) Such Notice of Termination shall be irrevocable absent express, mutual
consent of the parties.           (b) Upon the Effective Date of Termination
(not a Qualifying Termination), following the expiration of the sixty (60) day
notice period (90 days in the case of non-renewal), the Company shall pay and
provide to the Executive:             (1) An amount equal to the Service
Multiple times the Executive’s annual Base Salary established for the fiscal
year in which the Effective Date of Termination occurs;             (2) An
amount equal to the Service Multiple times the Executive’s targeted Annual Bonus
award established for the fiscal year in which the Effective Date of Termination
occurs; provided, however, that no payment shall be made under this Section
7.4(b)(2) if the Effective Date of Termination is less than twelve (12) months
after the Employment Date;             (3) A continuation of the welfare
benefits of medical, dental and life insurance coverage (or if continuation
under the Company’s then current plans is not allowed, then provision at the
Company’s expense but subject to payment by Executive of those payments which
Executive would have been obligated to make under the Company’s then current
plan, of substantially similar welfare benefits from one or more third party
providers) after the Effective Date of Termination for a number of months equal
to the Service Multiple times twelve (12). These benefits shall be provided to
the Executive at the same coverage level as in effect as of the Effective Date
of Termination, and at the same premium cost to the Executive which was paid by
the Executive at the time such benefits were provided. However, in the event the
premium cost and/or level of coverage shall change for all employees of the
Company, or for management employees with respect to supplemental benefits, the
cost and/or coverage level, likewise, shall change for the Executive in a
corresponding manner. The continuation of these welfare benefits shall be
discontinued if prior to the expiration of the period, the Executive has
available substantially similar benefits at a comparable cost to the Executive
from a subsequent employer, as determined by the Compensation Committee (or, in
the event the Compensation Committee ceases to exist, the Board);            
(4) All outstanding long-term incentive awards shall be subject to the treatment
provided under the applicable long-term incentive plan of the Company;          
  (5) An amount equal to the Executive’s unpaid Base Salary and accrued but
unused vacation pay through the Effective Date of Termination; and            
(6) All other benefits to which the Executive has a vested right at the time,
according to the provisions of the governing plan or program.           (c) For
purposes of this Section 7.4, the term “Service Multiple” shall be equal to the
quotient resulting from a formula the numerator of which is the lesser of (a)
full number of completed months that have elapsed since the Employment Date (but
not less than 6 months) and (b) eighteen (18) and the denominator of which is
twelve (12);           (d) In the event that the Board terminates the
Executive’s employment without Cause on or after the date of the announcement of
the transaction which leads to a CIC, the Executive shall be entitled to the CIC
Severance Benefits as provided in Section 8.3 in lieu of the Severance Benefits
outlined in this Section 7.4.

9

--------------------------------------------------------------------------------



  (e) Payment of all of the benefits described in Section 7.4(b)(1) shall be
paid in cash to the Executive in equal bi-weekly installments over a period of
consecutive months equal to the Service Multiple times twelve (12) and beginning
on the fifteenth day of the month following the month in which the Effective
Date of Termination occurs.         (f) Payment of all but forty thousand
dollars ($40,000) of the benefits described in Section 7.4(b)(2) shall be paid
in cash to the Executive in a single lump sum as soon as practicable following
the Effective Date of Termination, but in no event beyond thirty (30) days from
such date. The forty thousand dollars ($40,000) which was withheld shall be paid
in cash to the Executive in a single lump sum at the end of the twelve (12)
month restrictive period set forth in Sections 11.2 and 11.3 of this Agreement.
        (g) Except as specifically provided in Section 7.4(e) and (f), all other
payments due to the Executive upon termination of employment shall be paid in
accordance with the terms of such applicable plans or programs.         (h) With
the exception of the covenants contained in Articles 8, 9, 10, 11, 12 and 14 and
Sections 7.4, 13.3, 13.5, and 13.7 (which shall survive such termination), the
Company and the Executive thereafter shall have no further obligations under
this Agreement.         (i) Notwithstanding anything herein to the contrary, the
Company’s payment obligations under this Section 7.4 shall be offset by any
amounts that the Company is required to pay to the Executive under a national
statutory severance program applicable to such Executive.       7.5 Termination
for Cause. Nothing in this Agreement shall be construed to prevent the Board
from terminating the Executive’s employment under this Agreement for Cause.    
    (a) To be effective, the Notice of Termination must set forth in reasonable
detail the facts and circumstances claimed to provide a basis for such
termination for Cause.         (b) In the event this Agreement is terminated by
the Board for Cause, the Company shall pay the Executive his Base Salary and
accrued vacation pay through the Effective Date of Termination, and the
Executive shall immediately thereafter forfeit all rights and benefits (other
than vested benefits) he would otherwise have been entitled to receive under
this Agreement. The Company and the Executive thereafter shall have no further
obligations under this Agreement with the exception of the covenants contained
in Articles 9, 10, 11, and 14 and Sections 13.3, 13.5, and 13.9 herein (which
shall survive such termination).       7.6 Termination for Good Reason. Except
where Section 2.20(e) is applicable, this Section 7.6 shall only become
effective when at least twelve (12) months have elapsed since the Employment
Date. Prior to this Section 7.6 becoming effective, any notice of termination by
Executive may only be given pursuant to Section 7.3. The Executive shall have
sixty (60) days from the date he learns of action taken by the Company that
allows the Executive to terminate his employment for Good Reason to provide the
Board with a Notice of Termination.         (a) The Notice of Termination must
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for such Good Reason termination.         (b) The Company shall have
thirty (30) days to cure such Company action following receipt of the Notice of
Termination.

10

--------------------------------------------------------------------------------



  (c) The Executive is required to continue his employment for the sixty (60)
day period following the date in which he provided the Notice of Termination to
the Board. The Company may waive the sixty (60) day notice period; however, the
Executive shall be entitled to receive all elements of compensation described in
Sections 5.1 through 5.6 for the sixty (60) day notice period, subject to the
eligibility and participation requirements of any qualified retirement plan.    
    (d) Upon a termination of the Executive’s employment for Good Reason during
the Term, and following the expiration of the sixty (60) day notice period, the
Company shall pay and provide to the Executive the following:             (1) An
amount equal to one-and-one-half (1.5) times the Executive’s annual Base Salary
established for the fiscal year in which the Effective Date of Termination
occurs;             (2) An amount equal to one-and-one-half (1.5) times the
Executive’s targeted Annual Bonus award established for the fiscal year in which
the Effective Date of Termination occurs;             (3) A continuation of the
welfare benefits of medical, dental and life insurance coverage for
one-and-one-half (1.5) years after the Effective Date of Termination (or if
continuation under the Company’s then current plans is not allowed, then
provision at the Company’s expense but subject to payment by Executive of those
payments which Executive would have been obligated to make under the Company’s
then current plan, of substantially similar welfare benefits from one or more
third party providers). These benefits shall be provided to the Executive at the
same coverage level, as in effect as of the Effective Date of Termination and at
the same premium cost to the Executive which was paid by the Executive at the
time such benefits were provided. However, in the event the premium cost and/or
level of coverage shall change for all employees of the Company, or for
management employees with respect to supplemental benefits, the cost and/or
coverage level, likewise, shall change for the Executive in a corresponding
manner. The continuation of these welfare benefits shall be discontinued prior
to the end of the one-and-one-half (1.5) year period in the event the Executive
has available substantially similar benefits at a comparable cost to the
Executive from a subsequent employer, as determined by the Compensation
Committee (or, in the event the Compensation Committee ceases to exist, the
Board);             (4) All outstanding long-term incentive awards shall be
subject to the treatment provided under the applicable long-term incentive plan
of the Company;             (5) An amount equal to the Executive’s unpaid Base
Salary and accrued but unused vacation pay through the Effective Date of
Termination; and             (6) All other benefits to which the Executive has a
vested right at the time, according to the provisions of the governing plan or
program.         (e) In the event of termination of Executive’s employment for
Good Reason on or after the date of the announcement of the transaction which
leads to the CIC and up to twenty-four (24) months following the date of the
CIC, the Executive shall be entitled to the CIC Severance Benefits as provided
in Section 8.3 in lieu of the Severance Benefits outlined in this Section 7.6.

11

--------------------------------------------------------------------------------



  (f) The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness unless
such incapacity is determined to constitute a Disability as provided herein.    
    (g) Payment of all but forty thousand dollars ($40,000) of the benefits
described in Section 7.6(d)(1) and payment of all of the benefits described in
Section 7.6(d)(2) shall be paid in cash to the Executive in a single lump sum as
soon as practicable following the Effective Date of Termination, but in no event
beyond thirty (30) days from such date. The forty thousand dollars ($40,000)
which was withheld shall be pa id in cash to the Executive in a single lump sum
at the end of the twelve (12) month restrictive period set forth in Sections
11.2 and 11.3 of this Agreement.         (h) Except as specifically provided in
Section 7.6(g), all other payments due to the Executive upon termination of
employment shall be paid in accordance with the terms of such applicable plans
or programs.         (i) Notwithstanding anything herein to the contrary, the
Company’s payment obligations under this Section 7.6 shall be offset by any
amounts that the Company is required to pay to the Executive under a national
statutory severance program applicable to such Executive.         (j) With the
exceptions of the covenants contained in Articles 8, 9, 10, 11, 12 and 14 and
Sections 7.6, 13.3, 13.5, and 13.7 (which shall survive such termination)
herein, the Company and the Executive thereafter shall have no further
obligations under this Agreement.       Article 8. Change in Control       8.1
Employment Termination Following a Change in Control. The Executive shall be
entitled to receive from the Company CIC Severance Benefits if a Notice of
Termination for a Qualifying Termination of the Executive has been delivered;
provided, that:         (a) The Executive shall not be entitled to receive CIC
Severance Benefits if he is terminated for Cause (as provided in Section 7.5
herein), or if his employment with the Company ends due to death, or Disability,
or due to voluntary termination of employment by the Executive without Good
Reason.         (b) CIC Severance Benefits shall be paid in lieu of all other
benefits provided to the Executive under the terms of this Agreement.       8.2
Qualifying Termination. The occurrence of any one or more of the following
events on or after the date of the announcement of the transaction which leads
to the CIC and up to twenty-four (24) months following the date of the CIC shall
trigger the payment of CIC Severance Benefits to the Executive under this
Agreement:         (a) An involuntary termination of the Executive’s employment
by the Company for reasons other than Cause, death, or Disability, as evidenced
by a Notice of Termination delivered by the Company to the Executive;

12

--------------------------------------------------------------------------------



  (b) A voluntary termination by the Executive for Good Reason as evidenced by a
Notice of Termination delivered to the Company by the Executive;         (c)
Failure to renew this Agreement (if the Agreement would expire unless renewed
within such period), as evidenced by a Notice of Termination delivered by the
Company to the Executive; or         (d) The Company or any Successor Company
materially breaches any material provision of this Agreement and does not cure
such breach within thirty (30) days of receiving a written notice from the
Executive with such notice explaining in reasonable detail the facts and
circumstances claimed to provide a basis for the Executive’s claim.       8.3
Severance Benefits Paid upon a Qualifying Termination. In the event the
Executive becomes entitled to receive CIC Severance Benefits, the Company shall
pay to the Executive and provide him the following:         (a) An amount equal
to two (2) times the Executive’s annual Base Salary established for the fiscal
year in which the Effective Date of Termination occurs;         (b) An amount
equal to two (2) times the Executive’s targeted Annual Bonus award established
for the fiscal year in which the Executive’s Effective Date of Termination
occurs;         (c) An amount equal to the Executive’s unpaid Base Salary and
accrued but unused vacation pay through the Effective Date of Termination;      
  (d) All outstanding long-term incentive awards shall be subject to the
treatment provided under the applicable long-term incentive plan of the Company;
        (e) A continuation of the welfare benefits of medical, dental and life
insurance coverage for two (2) full years after the Effective Date of
Termination (or if continuation under the Company’s then current plans is not
allowed, then provision at the Company’s expense but subject to payment by
Executive of those payments which Executive would have been obligated to make
under the Company’s then current plan, of substantially similar welfare benefits
from one or more third party providers).           (1)  These benefits shall be
provided to the Executive at the same coverage level, as in effect as of the
Effective Date of Termination or, if greater, as in effect sixty (60) days prior
to the date of the Change in Control, and at the same premium cost to the
Executive which was paid by the Executive at the time such benefits were
provided.             (2) In the event the premium cost and/or level of coverage
shall change for all employees of the Company, or for management employees with
respect to supplemental benefits, the cost and/or coverage level, likewise,
shall change for the Executive in a corresponding manner.             (3)  The
continuation of these welfare benefits shall be discontinued prior to the end of
the two year period in the event the Executive has available substantially
similar benefits at a comparable cost to the Executive from a subsequent
employer, as determined by the Compensation Committee (or, in the event the
Compensation Committee ceases to exist, the Board).

13

--------------------------------------------------------------------------------



8.4 Form and Timing of Severance Benefit. Payment of all of the benefits
described in Sections 8.3(a) through (c) shall be paid in cash to the Executive
in a single lump sum as soon as practicable following the Effective Date of
Termination, but in no event beyond thirty (30) days from such date. All other
payments due to the Executive upon termination of employment shall be paid in
accordance with the terms of such applicable plans or programs.       8.5 Excise
Tax. In the event that a Change in Control occurs, and a determination is made
by the Company pursuant to Section 280G and 4999 of the Code that a golden
parachute excise tax is due, the benefits provided to the Executive under this
Agreement that are classified as “parachute payments” (as such term is defined
in Section 280G of the Code), shall be limited to the amount just necessary to
avoid the excise tax.         (a) This limitation shall be applied if, and only
if, such a limitation results in a greater net (of excise tax) cash benefit to
the Executive than he would receive had the benefits not been capped and an
excise tax been levied.       8.6 With the exceptions of the covenants contained
in Articles 8, 9, 10, 11, 12 and 14 and Sections 13.3, 13.5, and 13.7 (which
shall survive such termination) herein, the Company and the Executive thereafter
shall have no further obligations under this Agreement.       Article 9.
Assignment       9.1 Assignment by Company. This Agreement may and shall be
assigned or transferred to, and shall be binding upon and shall inure to the
benefit of any Successor Company, with Successor Company for purposes of this
Agreement being defined as a company that (i) acquires greater than fifty
percent (50%) of the assets of the Company or (ii) acquires greater than fifty
percent (50%) of the outstanding stock of the Company, or (iii) is the surviving
entity in the event of a CIC.         (a) Any such Successor Company shall be
deemed substituted for all purposes of the “Company” under the terms of this
Agreement.         (b) Failure of the Company to obtain the agreement of any
Successor Company to be bound by the terms of this Agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement, and
shall immediately entitle the Executive to benefits from the Company in the same
amount and on the same terms as the Executive would be entitled to receive in
the event of a termination of employment for Good Reason as provided in Section
7.7 (failure not related to a Change in Control) or Section 8.3 (if the failure
of assignment follows or is in connection with a Change in Control).         (c)
Except as herein provided, this Agreement may not otherwise be assigned by the
Company.       9.2 Assignment by Executive. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees.         (a) If the Executive dies while any amount would
still be payable to him pursuant to this Agreement had he continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement, to the Executive’s Beneficiary.

14

--------------------------------------------------------------------------------



  (b) If the Executive has not named a Beneficiary, then such amounts shall be
paid to the Executive’s devisee, legatee, or other designee, or if there is no
such designee, to the Executive’s estate.       Article 10. Legal Fees and
Notice       10.1 Payment of Legal Fees. To the extent permitted by law, the
Company shall pay all legal fees, costs of litigation, prejudgment interest, and
other expenses incurred by Executive in contesting a termination, if Executive
prevails.       10.2 Notice. Any notices, requests, demands, or other
communications provided by this Agreement shall be sufficient if in writing and
if sent by registered or certified mail to the Executive at the last address he
has filed in writing with the Company or, in the case of the Company, at its
principal offices to the attention of the Chief Executive Officer.       Article
11. Confidentiality and Noncompetition       11.1 Disclosure of Information. The
Executive recognizes that he has access to and knowledge of confidential and
proprietary information of the Company that is essential to the performance of
his duties under this Agreement.         (a) The Executive will not, during and
for five (5) years after the term of his employment by the Company, in whole or
in part, disclose such information to any person, firm, corporation,
association, or other entity for any reason or purpose whatsoever, nor shall he
make use of any such information for his own purposes, so long as such
information has not otherwise been disclosed to the public or is not otherwise
in the public domain except as required by law or pursuant to administrative or
legal process.       11.2 Covenants Regarding Other Employees. During the term
of this Agreement, and for a period of twelve (12) months following the
Executive’s termination of employment for any reason, the Executive agrees not
to actively solicit any employee of the Company to terminate his or her
employment with the Company or to interfere in a similar manner with the
business of the Company.       11.3 Noncompete Following a Termination of
Employment. From the Effective Date of this Agreement until six (6) months
following the Executive’s Effective Date of Termination for any reason, the
Executive will not: (a) directly or indirectly own any equity or proprietary
interest in (except for ownership of shares in a publicly traded company not
exceeding three percent (3%) of any class of outstanding securities), or be an
employee, agent, director, advisor, or consultant to or for any competitor of
the Company, whether on his own behalf or on behalf of any person; or (b)
undertake any action to induce or cause any customer or client to discontinue
any part of its business with the Company.

15

--------------------------------------------------------------------------------



11.4 Waiver of Covenants Upon a Change in Control. Upon the occurrence of a
Change in Control, the Executive shall be released from each of the covenants
set forth in Section 11.2 and 11.3, if such Executive is terminated by the
Company without Cause or if the Executive terminates his employment with the
Company for Good Reason.       Article 12. Outplacement Assistance       12.1
Following a termination of employment, other than for Cause, the Executive shall
be reimbursed by the Company for the costs of all outplacement services obtained
by the Executive within the two (2) year period after the Effective Date of
Termination; provided, however, that the total reimbursement shall be limited to
an amount equal to twenty percent (20%) of the Executive’s Base Salary as of the
effective date of termination.       Article 13. Miscellaneous       13.1 Entire
Agreement. With the exception of the Company’s Proprietary Information and
Inventions Agreement previously executed by Executive and the Offer Letter,
dated May 10, 2004, executed by the company and executive (the terms of which
are incorporated herein by this reference), this Agreement supersedes any prior
agreements, or understandings, oral or written, between the parties hereto or
between the Executive and the Company, with respect to the subject matter
hereof, and constitutes the entire agreement of the parties with respect
thereto.       13.2 Modification. This Agreement shall not be varied, altered,
modified, canceled, changed, or in any way amended except by mutual agreement of
the parties in a written instrument executed by the parties hereto or their
legal representatives.       13.3 Severability. In the event that any provision
or portion of this Agreement shall be determined to be invalid or unenforceable
for any reason, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect.       13.4 Counterparts. This
Agreement may be executed in one (1) or more counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same Agreement.       13.5 Tax Withholding. The Company may withhold from
any benefits payable under this Agreement all federal, state, city, or other
taxes as may be required pursuant to any law or governmental regulation or
ruling.       13.6 Beneficiaries. To the extend allowed by law, any payments or
benefits hereunder due to the Executive at the time of his death shall
nonetheless be paid or provided and the Executive may designate one or more
persons or entities as the primary and/or contingent beneficiaries of any
amounts to be received under this Agreement. Such designation must be in the
form of a signed writing acceptable to the Board or the Board’s designee. The
Executive may make or change such designation at any time.

16

--------------------------------------------------------------------------------



13.7 Payment Obligation Absolute. Absent actions deliberately or willfully taken
by the Executive to materially injure the Company, the Company’s obligation to
make the payments and the arrangement provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances, including,
without limitation, any offset, counterclaim, recoupment, defense, or other
right which the Company may have against the Executive or anyone else.        
(a) All amounts payable by the Company hereunder shall be paid without notice or
demand. Subject to the provisions set forth in Sections 7.4 and 7.6, and Article
11, each and every payment made hereunder by the Company shall be final, and the
Company shall not seek to recover all or any part of such payment from the
Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever.         (b) With the exception of the Company’s willful material
breach of its payment obligations under Articles 7 and 8 of this Agreement
(provided, however, that no such breach shall be deemed to have occurred until
the Executive has provided the Board with written notice of such breach and a
reasonable opportunity for cure), the restrictive covenants contained in Article
11 are independent of any other contractual obligations in this Agreement or
otherwise owed by the Company to the Executive. Except as provided in this
paragraph, the existence of any claim or cause of action by Executive against
the Company, whether based on this Agreement or otherwise, shall not create a
defense to the enforcement by the Company of any restrictive covenant contained
herein.         (c) The Executive shall not be obligated to seek other
employment in mitigation of the amounts payable or arrangements made under any
provision of this Agreement, and the obtaining of any such other employment
shall in no event effect any reduction of the Company’s obligations to make the
payments and arrangements required to be made under this Agreement.      
Article 14. Governing Law       14.1 To the extent not preempted by federal law,
the provisions of this Agreement shall be construed and enforced in accordance
with the laws of the state of New Jersey.         IN WITNESS WHEREOF, the
Company, through its duly authorized representative, and the Executive have
executed this Agreement as of the Effective Date.

  Executive:           /s/ Philip K. Yachmetz  

--------------------------------------------------------------------------------

    Philip K. Yachmetz         Company:         Savient Pharmaceuticals, Inc.  
      By: /s/ Christopher Clement    

--------------------------------------------------------------------------------

      Christopher Clement     President & COO

17

--------------------------------------------------------------------------------